DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Foreign Priority Claim
Acknowledgment is made of applicant’s claim for foreign priority.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Title
The title of the invention should be more descriptive.  A proposed new title is 
“FMCW RADAR SYSTEM AND METHOD USING UP AND DOWN CHIRP SIMILARITY TO DETERMINE LENGTH OF TARGET”.
Specification
The disclosure is objected to because of the following informalities: 
The use of the term “bit frequency” or “bit up chirp” occurs 49 times is applicant’s specification.  The term “bit frequency” appears to be a mistranslation for the more commonly used term “beat frequency”.  Correction or explanation of the new term “bit frequency” is required. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s) 2, 3, 4, 7, 8, and 9 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 2, 3, 7, and 8 state(s), “bit… frequency.”  This term is not defined in the specification and is indefinite as it combines two concepts – that of a “bit” (typically a binary or other digital number) paired with a “frequency spectrum” (typically an analog spectrum) without any explanation in the specification.  It appears that the use of “bit frequency” is intermingled with the term “beat frequency” and that a translation error may be responsible for the indefiniteness.  The term “bit frequency” must be made more definitely defined in the claims.  Correction is required.  
Claim(s) 4 and 9 depend on rejected claim(s) 2, 3, 7, and 8 and are also rejected under 35 U.S.C. 112(b).  
Allowable Subject Matter
Claims 2 – 4 and 7 – 9 are rejected under 35 USC § 112(b) as stated above.  However, if the correct terminology was changed from “bit … frequency” to “beat frequency”, then the claims would be objected to as being dependent upon a rejected base claim, and the claims would be allowable if rewritten to overcome both the 35 USC § 112(b) rejection and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1, 5, 6, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, et al U. S. Patent Application Publication 2015/0153447 (“Lee”) in view of Mizutani, et al U. S. Patent Application Publication 2013/0207832 (“Mizutani”).
Regarding claim 1, Lee teaches:
A frequency modulated continuous wave (FMCW) radar comprising: a signal transmitter which transmits a transmission signal for detecting a target object; a signal receiver which receives a reception signal including a target signal generated by the transmission signal being reflected by the target object; and (Lee, figure 2, pp 0034-0041, “(0041] FIG. 2 is a graph illustrating a method of detecting an object using the FMCW radar. [0034] First, when a frequency-modulated signal is linearly transmitted like in a first waveform, the frequency modulated signal is reflected from the object placed at the distance R, and is received by the radar after time delay of 2R/c. … At this time, when the transmitted signal and the received signal are mixed, a difference frequency may be obtained. The difference frequency is expressed by Equation 1 below.”; that an FMCW radar can transmit an FMCW wave; the wave can be reflected, the wave can be received; that the transmitted and received signals can be mixed to create a beat frequency).
a signal processor which processes the reception signal to form a frequency spectrum of the reception signal, (Lee, paragraph 0049, “(0049] The frequency spectrum of a beat signal that has been sampled as a frequency may be obtained by performing Discrete Fourier Transform (DFT) on an point in each chirp cycle. The FMCW radar may detect the object present in the surroundings by sensing a surrounding environment based on the frequency spectrum of the beat signal.”; that an FMCW radar can process the incoming signal to obtain a frequency spectrum of the associated beat frequency).
wherein the signal processor determines a window size based on the frequency spectrum of the reception signal, (Lee, paragraph 0075, “[0075] The left side of FIG. 7 illustrates the frequency spectrum of a beat signal obtained after an FMCW signal is mixed with a signal received after the FMCW signal is transmitted. If a guard rail or a tunnel is present in an area where the FMCW radar performs sensing, the level of a clutter rises as in a square area illustrated in FIG. 7. [0083] If a plurality of stop objects is determined to be present through preference determination based on the signal of the CW radar as described above, the distribution locations of the stop objects may be determined based on the correlation between the frequency spectra of an up-chirp signal and a down-chirp signal. [0086] Furthermore, the FMCW radar may send a frequency-modulated continuous sensing signal for measuring the distance and velocity of a target. The transmitted continuous sensing signal may be reflected from a target object within a sensing range, and the FMCW radar may receive a response signal for the sensing signal.”; that an FMCW radar can sense multiple “stop objects” such as a guard rail; that the presence AND distribution (size) of the stop objects is based on the correlation between an up-chirp and a down-chirp; that a window of the stop objects can be contained in a window as shown in figure 7; that the window is based on the speed of the ego velocity with the FMCW radar; that given the beat frequencies, the correlation between the up and down chirps; the frequency window of the stop objects, that an FMCW radar can process the range and relative velocity of a target as well as the stop objects).
determines spectrum similarity between an up-chirp frequency and a down-chirp frequency based on the determined window size, and (Lee, paragraph 0070, “[0070] Furthermore, in an embodiment of the present invention, if a plurality of stop objects is determined to be present through preference determination based on the CW radar signal 550, the distribution locations of the stop objects may be determined through the correlation between the frequency spectra of an up-chirp signal and a down-chirp signal. If stop objects less than a specific number are determined to be present, a road environment may be determined based on only the response signal of an FMCW radar signal.”; that the window cited in figure 7 above can be used to determine the presence of multiple stop objects, their relative distribution locations, and their size).
Lee does not explicitly teach determines a length of the target object if the spectrum similarity is greater than a preset threshold value..
Mizutani teaches determines a length of the target object if the spectrum similarity is greater than a preset threshold value. (Mizutani, figure 2, paragraph 0074-0090, “[0079] The term “target” here refers to a reflection point of the object, from which point radar waves are reflected. A plurality of target candidates may be detected from one object, as shown in FIGS. 6A to 6C. [0074] performs the signal analysis after the passage of every modulation cycle of the radar wave, where, for each of the receive channels CH1 to CHn, the signal processor 37 subjects the accumulated data for each of ascent and descent intervals to FFT processing, and then performs a target information generation process, where the signal processor 37 detects a preceding object and generates target information about the preceding vehicle by using information resulting from the signal analysis. [0082] Thereafter, in step S70, the signal processor 37 performs pair-wise matching on all the detected frequency peaks fbu, fbd to detect all pairs of frequency peaks fbu, fbd … Each pair of detected frequency peaks fbu, fbd , whose peak intensity difference and peak angle difference are both within the respective predetermined acceptable range, is registered as a peak pair.[0087] Subsequently, in step S110, on the basis of the peak direction calculated in step S60 and the distance and the relative speed calculated in step 80 for each peak pair registered in step S70, the signal processor 37 selects, from the peak pairs identified as a target in step S100, peak pairs belonging to (or arising from) a specific reflecting object (that is, a specific object reflecting the radar waves), which fulfill a predetermined same-object target selection condition. A peak pair that fulfills the same-object target selection condition is referred to as a same-object peak pair. All the same-object peak pairs form a same-object peak pair group. (0090] Subsequently, in step Sl30, the signal processor 37 generates target information including at least speed information… length information indicative of the length of the preceding-vehicle,”; that an FMCW radar can detect the similarity between up & down chirps within a “predetermined acceptable range”; that these up (fbu) - down (fbd) chirps are then associated as a “peak pair” of “target candidates” each with a target distance and relative speed (steps S50 - S100) (i.e. the up and down chirps have a spectrum similarity more than a threshold); that these multiple peaks pairs can be grouped into a specific, signal targets as a “specific reflecting object” (step S110) based on a “same-object target selection condition” into a “same-object peak pair group” (i.e. a second grouping with a separate grouping criterion); that the grouped data of this reflecting target can be used to determine the length of a target in S130; that the target information includes at least target speed and length from paragraph 0090).
In view of the teachings of Mizutani it would have been obvious for a person of ordinary skill in the art to apply the teachings of Mizutani to Lee at the time the application was filed in order to use an FMCW radar to track an object and acquire information about that object. Here Lee’s more explicit pairing of up-chirp data with down-chirp data has been combined for Mizutani’s pairing of up-down-chirps to provide an object’s length.  Accordingly, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Mizutani in the same or in a similar field of endeavor with Lee before the effective filing date of the claimed invention in order to substitute Mizutani’s explicit target length, and speed information determination for Lee’s more general target data determination.  Both teach FMCW radars, both teach comparing individual up-down-chirp pairs to retrieve target data, and both track targets based on windows of frequency and or length of a target.  The combined components, the pairing of correlated up-down-chirps, and determination of target length, were known in the art, one of ordinary skill could have substituted the elements, and the simple combination of the Mizutani’s length would have yielded predictable results, namely the detection of targets and the measuring of target parameters.  (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 5, Lee, as modified by Mizutani, teaches the FMCW radar of claim 1.
Mizutani further teaches wherein, if the spectrum similarity is greater than the preset threshold value, the signal processor determines the length of the target object using factors such as the determined window size, a light velocity, and a frequency bandwidth. (Mizutani, figure 2, paragraph 0074-0090, “[0079] The term “target” here refers to a reflection point of the object, from which point radar waves are reflected. A plurality of target candidates may be detected from one object, as shown in FIGS. 6A to 6C. [0074] performs the signal analysis after the passage of every modulation cycle of the radar wave, where, for each of the receive channels CH1 to CHn, the signal processor 37 subjects the accumulated data for each of ascent and descent intervals to FFT processing, and then performs a target information generation process, where the signal processor 37 detects a preceding object and generates target information about the preceding vehicle by using information resulting from the signal analysis. [0082] Thereafter, in step S70, the signal processor 37 performs pair-wise matching on all the detected frequency peaks fbu , fbd to detect all pairs of frequency peaks fbu, fbd … Each pair of detected frequency peaks fbu, fbd , whose peak intensity difference and peak angle difference are both within the respective predetermined acceptable range, is registered as a peak pair.[0087] Subsequently, in step S110, on the basis of the peak direction calculated in step S60 and the distance and the relative speed calculated in step 80 for each peak pair registered in step S70, the signal processor 37 selects, from the peak pairs identified as a target in step S100, peak pairs belonging to (or arising from) a specific reflecting object (that is, a specific object reflecting the radar waves), which fulfill a predetermined same-object target selection condition.A peak pair that fulfills the same-object target selection condition is referred to as a same-object peak pair. All the same-object peak pairs form a same-object peak pair group. (0090] Subsequently, in step Sl30, the signal processor 37 generates target information including at least speed information… length information indicative of the length of the preceding-vehicle,”; that an FMCW radar can detect the similarity between up & down chirps within a “predetermined acceptable range”; that these up (fbu) - down (fbd) chirps are then associated as a “peak pair” of “target candidates” each with a target distance and relative speed (steps S50 - S100) (i.e. the up and down chirps have a spectrum similarity more than a threshold); that these multiple peaks pairs can be grouped into a specific, signal targets as a “specific reflecting object” (step S110) based on a “same-object target selection condition” into a “same-object peak pair group” (i.e. a second grouping with a separate grouping criterion); that the grouped data of this reflecting target can be used to determine the length of a target in S130; that the target information includes at least target speed and length from paragraph 0090).
In view of the teachings of Mizutani it would have been obvious for a person of ordinary skill in the art to apply the teachings of Mizutani to Lee at the time the application was filed in order to use an FMCW radar to track an object and acquire information about that object. Here Lee’s more explicit pairing of up-chirp data with down-chirp data has been combined for Mizutani’s pairing of up-down-chirps to provide an object’s length.  Accordingly, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Mizutani in the same or in a similar field of endeavor with Lee before the effective filing date of the claimed invention in order to substitute Mizutani’s explicit target length, and speed information determination for Lee’s more general target data determination.  Both teach FMCW radars, both teach comparing  individual up-down-chirp pairs to retrieve target data, and both track targets based on windows of frequency and or length of a target.  The combined components, the pairing of correlated up-down-chirps, and determination of target length, were known in the art, one of ordinary skill could have substituted the elements, and the simple combination of the Mizutani’s length would have yielded predictable results, namely the detection of targets and the measuring of target parameters.  (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 6, Lee teaches:
A frequency modulated continuous wave (FMCW) radar controlling method comprising: transmitting a transmission signal for detecting a target object; receiving a reception signal including a target signal generated by the transmission signal being reflected by the target object; (Lee, figure 2, pp 0034-0041, “(0041] FIG. 2 is a graph illustrating a method of detecting an object using the FMCW radar. [0034] First, when a frequency-modulated signal is linearly transmitted like in a first waveform, the frequency modulated signal is reflected from the object placed at the distance R, and is received by the radar after time delay of 2R/c. … At this time, when the transmitted signal and the received signal are mixed, a difference frequency may be obtained. The difference frequency is expressed by Equation 1 below.”; that an FMCW radar can transmit an FMCW wave; the wave can be reflected, the wave can be received; that the transmitted and received signals can be mixed to create a beat frequency).
forming a frequency spectrum of the reception signal by processing the reception signal; (Lee, paragraph 0049, “(0049] The frequency spectrum of a beat signal that has been sampled as a frequency may be obtained by performing Discrete Fourier Transform (DFT) on an point in each chirp cycle. The FMCW radar may detect the object present in the surroundings by sensing a surrounding environment based on the frequency spectrum of the beat signal.”; that an FMCW radar can process the incoming signal to obtain a frequency spectrum of the associated beat frequency).
determining a window size based on the frequency spectrum of the reception signal; (Lee, paragraph 0075, “[0075] The left side of FIG. 7 illustrates the frequency spectrum of a beat signal obtained after an FMCW signal is mixed with a signal received after the FMCW signal is transmitted. If a guard rail or a tunnel is present in an area where the FMCW radar performs sensing, the level of a clutter rises as in a square area illustrated in FIG. 7. [0083] If a plurality of stop objects is determined to be present through preference determination based on the signal of the CW radar as described above, the distribution locations of the stop objects may be determined based on the correlation between the frequency spectra of an up-chirp signal and a down-chirp signal. [0086] Furthermore, the FMCW radar may send a frequency-modulated continuous sensing signal for measuring the distance and velocity of a target. The transmitted continuous sensing signal may be reflected from a target object within a sensing range, and the FMCW radar may receive a response signal for the sensing signal.”; that an FMCW radar can sense multiple “stop objects” such as a guard rail; that the presence AND distribution (size) of the stop objects is based on the correlation between an up-chirp and a down-chirp; that a window of the stop objects can be contained in a window as shown in figure 7; that the window is based on the speed of the ego velocity with the FMCW radar; that given the beat frequencies, the correlation between the up and down chirps; the frequency window of the stop objects, that an FMCW radar can process the range and relative velocity of a target as well as the stop objects).
determining spectrum similarity between an up-chirp frequency and a down- chirp frequency based on the window size; and (Lee, paragraph 0070, “[0070] Furthermore, in an embodiment of the present invention, if a plurality of stop objects is determined to be present through preference determination based on the CW radar signal 550, the distribution locations of the stop objects may be determined through the correlation between the frequency spectra of an up-chirp signal and a down-chirp signal. If stop objects less than a specific number are determined to be present, a road environment may be determined based on only the response signal of an FMCW radar signal.”; that the window cited in figure 7 above can be used to determine the presence of multiple stop objects, their relative distribution locations, and their size).
Lee does not explicitly teach determining a length of the target object if the spectrum similarity is greater than a preset threshold value..
Mizutani teaches determining a length of the target object if the spectrum similarity is greater than a preset threshold value. (Mizutani, figure 2, paragraph 0074-0090, “[0079] The term “target” here refers to a reflection point of the object, from which point radar waves are reflected. A plurality of target candidates may be detected from one object, as shown in FIGS. 6A to 6C. [0074] performs the signal analysis after the passage of every modulation cycle of the radar wave, where, for each of the receive channels CH1 to CHn, the signal processor 37 subjects the accumulated data for each of ascent and descent intervals to FFT processing, and then performs a target information generation process, where the signal processor 37 detects a preceding object and generates target information about the preceding vehicle by using information resulting from the signal analysis. [0082] Thereafter, in step S70, the signal processor 37 performs pair-wise matching on all the detected frequency peaks fbu, fbd to detect all pairs of frequency peaks fbu, fbd … Each pair of detected frequency peaks fbu, fbd , whose peak intensity difference and peak angle difference are both within the respective predetermined acceptable range, is registered as a peak pair.[0087] Subsequently, in step S110, on the basis of the peak direction calculated in step S60 and the distance and the relative speed calculated in step 80 for each peak pair registered in step S70, the signal processor 37 selects, from the peak pairs identified as a target in step S100, peak pairs belonging to (or arising from) a specific reflecting object (that is, a specific object reflecting the radar waves), which fulfill a predetermined same-object target selection condition. A peak pair that fulfills the same-object target selection condition is referred to as a same-object peak pair. All the same-object peak pairs form a same-object peak pair group. (0090] Subsequently, in step Sl30, the signal processor 37 generates target information including at least speed information… length information indicative of the length of the preceding-vehicle,”; that an FMCW radar can detect the similarity between up & down chirps within a “predetermined acceptable range”; that these up (fbu) - down (fbd) chirps are then associated as a “peak pair” of “target candidates” each with a target distance and relative speed (steps S50 - S100) (i.e. the up and down chirps have a spectrum similarity more than a threshold); that these multiple peaks pairs can be grouped into a specific, signal targets as a “specific reflecting object” (step S110) based on a “same-object target selection condition” into a “same-object peak pair group” (i.e. a second grouping with a separate grouping criterion); that the grouped data of this reflecting target can be used to determine the length of a target in S130; that the target information includes at least target speed and length from paragraph 0090).
In view of the teachings of Mizutani it would have been obvious for a person of ordinary skill in the art to apply the teachings of Mizutani to Lee at the time the application was filed in order to use an FMCW radar to track an object and acquire information about that object. Here Lee’s more explicit pairing of up-chirp data with down-chirp data has been combined for Mizutani’s pairing of up-down-chirps to provide an object’s length.  Accordingly, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Mizutani in the same or in a similar field of endeavor with Lee before the effective filing date of the claimed invention in order to substitute Mizutani’s explicit target length, and speed information determination for Lee’s more general target data determination.  Both teach FMCW radars, both teach comparing  individual up-down-chirp pairs to retrieve target data, and both track targets based on windows of frequency and or length of a target.  The combined components, the pairing of correlated up-down-chirps, and determination of target length, were known in the art, one of ordinary skill could have substituted the elements, and the simple combination of the Mizutani’s length would have yielded predictable results, namely the detection of targets and the measuring of target parameters.  (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 10, Lee, as modified by Mizutani, teaches the FMCW radar controlling method of claim 6.
Mizutani further teaches wherein the determining a length of the target object comprises, if the spectrum similarity is greater than the preset threshold value, determining the length of the target object based on the window size. (Mizutani, figure 2, paragraph 0074-0090, “[0079] The term “target” here refers to a reflection point of the object, from which point radar waves are reflected. A plurality of target candidates may be detected from one object, as shown in FIGS. 6A to 6C. [0074] performs the signal analysis after the passage of every modulation cycle of the radar wave, where, for each of the receive channels CH1 to CHn, the signal processor 37 subjects the accumulated data for each of ascent and descent intervals to FFT processing, and then performs a target information generation process, where the signal processor 37 detects a preceding object and generates target information about the preceding vehicle by using information resulting from the signal analysis. [0082] Thereafter, in step S70, the signal processor 37 performs pair-wise matching on all the detected frequency peaks fbu , fbd to detect all pairs of frequency peaks fbu, fbd … Each pair of detected frequency peaks fbu, fbd , whose peak intensity difference and peak angle difference are both within the respective predetermined acceptable range, is registered as a peak pair.[0087] Subsequently, in step S110, on the basis of the peak direction calculated in step S60 and the distance and the relative speed calculated in step 80 for each peak pair registered in step S70, the signal processor 37 selects, from the peak pairs identified as a target in step S100, peak pairs belonging to (or arising from) a specific reflecting object (that is, a specific object reflecting the radar waves), which fulfill a predetermined same-object target selection condition.A peak pair that fulfills the same-object target selection condition is referred to as a same-object peak pair. All the same-object peak pairs form a same-object peak pair group. (0090] Subsequently, in step Sl30, the signal processor 37 generates target information including at least speed information… length information indicative of the length of the preceding-vehicle,”; that an FMCW radar can detect the similarity between up & down chirps within a “predetermined acceptable range”; that these up (fbu) - down (fbd) chirps are then associated as a “peak pair” of “target candidates” each with a target distance and relative speed (steps S50 - S100) (i.e. the up and down chirps have a spectrum similarity more than a threshold); that these multiple peaks pairs can be grouped into a specific, signal targets as a “specific reflecting object” (step S110) based on a “same-object target selection condition” into a “same-object peak pair group” (i.e. a second grouping with a separate grouping criterion); that the grouped data of this reflecting target can be used to determine the length of a target in S130; that the target information includes at least target speed and length from paragraph 0090).
In view of the teachings of Mizutani it would have been obvious for a person of ordinary skill in the art to apply the teachings of Mizutani to Lee at the time the application was filed in order to use an FMCW radar to track an object and acquire information about that object. Here Lee’s more explicit pairing of up-chirp data with down-chirp data has been combined for Mizutani’s pairing of up-down-chirps to provide an object’s length.  Accordingly, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Mizutani in the same or in a similar field of endeavor with Lee before the effective filing date of the claimed invention in order to substitute Mizutani’s explicit target length, and speed information determination for Lee’s more general target data determination.  Both teach FMCW radars, both teach comparing  individual up-down-chirp pairs to retrieve target data, and both track targets based on windows of frequency and or length of a target.  The combined components, the pairing of correlated up-down-chirps, and determination of target length, were known in the art, one of ordinary skill could have substituted the elements, and the simple combination of the Mizutani’s length would have yielded predictable results, namely the detection of targets and the measuring of target parameters.  (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 11, Lee teaches:
A frequency modulated continuous wave (FMCW) radar controlling system comprising: at least one antenna which transmits a transmission signal for detecting a target object and receives a reception signal including a target signal generated by the transmission signal being reflected by the target object; and a controller which processes at least one of the transmission signal or the reception signal, (Lee, figure 2, pp 0034-0041, “(0041] FIG. 2 is a graph illustrating a method of detecting an object using the FMCW radar. [0034] First, when a frequency-modulated signal is linearly transmitted like in a first waveform, the frequency modulated signal is reflected from the object placed at the distance R, and is received by the radar after time delay of 2R/c. … At this time, when the transmitted signal and the received signal are mixed, a difference frequency may be obtained. The difference frequency is expressed by Equation 1 below. [0092] Referring to FIG. 10, the FMCW radar apparatus according to an embodiment of the present invention may include a signal transmission unit 1000, a signal reception unit 1020, a target search unit 1040, and a processor 1060.”; that an FMCW radar can transmit an FMCW wave; the wave can be reflected, the wave can be received; that the transmitted and received signals can be mixed to create a beat frequency; that a radar can comprise an antenna for transmitting, receiving, that a processor can control transmission, reception and signal processing).
wherein the controller processes the reception signal to form a frequency spectrum of the reception signal,  (Lee, paragraph 0049, “(0049] The frequency spectrum of a beat signal that has been sampled as a frequency may be obtained by performing Discrete Fourier Transform (DFT) on an point in each chirp cycle. The FMCW radar may detect the object present in the surroundings by sensing a surrounding environment based on the frequency spectrum of the beat signal.”; that an FMCW radar can process the incoming signal to obtain a frequency spectrum of the associated beat frequency).
determines a window size based on the frequency spectrum of the reception signal,  (Lee, paragraph 0075, “[0075] The left side of FIG. 7 illustrates the frequency spectrum of a beat signal obtained after an FMCW signal is mixed with a signal received after the FMCW signal is transmitted. If a guard rail or a tunnel is present in an area where the FMCW radar performs sensing, the level of a clutter rises as in a square area illustrated in FIG. 7. [0083] If a plurality of stop objects is determined to be present through preference determination based on the signal of the CW radar as described above, the distribution locations of the stop objects may be determined based on the correlation between the frequency spectra of an up-chirp signal and a down-chirp signal. [0086] Furthermore, the FMCW radar may send a frequency-modulated continuous sensing signal for measuring the distance and velocity of a target. The transmitted continuous sensing signal may be reflected from a target object within a sensing range, and the FMCW radar may receive a response signal for the sensing signal.”; that an FMCW radar can sense multiple “stop objects” such as a guard rail; that the presence AND distribution (size) of the stop objects is based on the correlation between an up-chirp and a down-chirp; that a window of the stop objects can be contained in a window as shown in figure 7; that the window is based on the speed of the ego velocity with the FMCW radar; that given the beat frequencies, the correlation between the up and down chirps; the frequency window of the stop objects, that an FMCW radar can process the range and relative velocity of a target as well as the stop objects).
determines spectrum similarity between an up-chirp frequency and a down-chirp frequency based on the determined window size, and  (Lee, paragraph 0070, “[0070] Furthermore, in an embodiment of the present invention, if a plurality of stop objects is determined to be present through preference determination based on the CW radar signal 550, the distribution locations of the stop objects may be determined through the correlation between the frequency spectra of an up-chirp signal and a down-chirp signal. If stop objects less than a specific number are determined to be present, a road environment may be determined based on only the response signal of an FMCW radar signal.”; that the window cited in figure 7 above can be used to determine the presence of multiple stop objects, their relative distribution locations, and their size).
Lee does not explicitly teach determines a length of the target object if the spectrum similarity is greater than a preset threshold value..
Mizutani teaches determines a length of the target object if the spectrum similarity is greater than a preset threshold value. (Mizutani, figure 2, paragraph 0074-0090, “[0079] The term “target” here refers to a reflection point of the object, from which point radar waves are reflected. A plurality of target candidates may be detected from one object, as shown in FIGS. 6A to 6C. [0074] performs the signal analysis after the passage of every modulation cycle of the radar wave, where, for each of the receive channels CH1 to CHn, the signal processor 37 subjects the accumulated data for each of ascent and descent intervals to FFT processing, and then performs a target information generation process, where the signal processor 37 detects a preceding object and generates target information about the preceding vehicle by using information resulting from the signal analysis. [0082] Thereafter, in step S70, the signal processor 37 performs pair-wise matching on all the detected frequency peaks fbu, fbd to detect all pairs of frequency peaks fbu, fbd … Each pair of detected frequency peaks fbu, fbd , whose peak intensity difference and peak angle difference are both within the respective predetermined acceptable range, is registered as a peak pair.[0087] Subsequently, in step S110, on the basis of the peak direction calculated in step S60 and the distance and the relative speed calculated in step 80 for each peak pair registered in step S70, the signal processor 37 selects, from the peak pairs identified as a target in step S100, peak pairs belonging to (or arising from) a specific reflecting object (that is, a specific object reflecting the radar waves), which fulfill a predetermined same-object target selection condition. A peak pair that fulfills the same-object target selection condition is referred to as a same-object peak pair. All the same-object peak pairs form a same-object peak pair group. (0090] Subsequently, in step Sl30, the signal processor 37 generates target information including at least speed information… length information indicative of the length of the preceding-vehicle,”; that an FMCW radar can detect the similarity between up & down chirps within a “predetermined acceptable range”; that these up (fbu) - down (fbd) chirps are then associated as a “peak pair” of “target candidates” each with a target distance and relative speed (steps S50 - S100) (i.e. the up and down chirps have a spectrum similarity more than a threshold); that these multiple peaks pairs can be grouped into a specific, signal targets as a “specific reflecting object” (step S110) based on a “same-object target selection condition” into a “same-object peak pair group” (i.e. a second grouping with a separate grouping criterion); that the grouped data of this reflecting target can be used to determine the length of a target in S130; that the target information includes at least target speed and length from paragraph 0090).
In view of the teachings of Mizutani it would have been obvious for a person of ordinary skill in the art to apply the teachings of Mizutani to Lee at the time the application was filed in order to use an FMCW radar to track an object and acquire information about that object. Here Lee’s more explicit pairing of up-chirp data with down-chirp data has been combined for Mizutani’s pairing of up-down-chirps to provide an object’s length.  Accordingly, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Mizutani in the same or in a similar field of endeavor with Lee before the effective filing date of the claimed invention in order to substitute Mizutani’s explicit target length, and speed information determination for Lee’s more general target data determination.  Both teach FMCW radars, both teach comparing  individual up-down-chirp pairs to retrieve target data, and both track targets based on windows of frequency and or length of a target.  The combined components, the pairing of correlated up-down-chirps, and determination of target length, were known in the art, one of ordinary skill could have substituted the elements, and the simple combination of the Mizutani’s length would have yielded predictable results, namely the detection of targets and the measuring of target parameters.  (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donald HB Braswell/             Primary Examiner, Art Unit 3648